DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on December 13, 2021.  In particular, claim 1 which has been amended to further limit the amount of the carbon allotrope and the amount of the sulfur-containing organosilane.  This combination of limitations was not present at the time of the previous office action.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 9-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US 2018/0362725).
	Regarding claims 1 and 11-18, Lin provides the following in Table 1.  Embodiment 3 reads on the claimed invention.  The examiner will provide the following calculation:  This embodiment comprises 33.38 % SBR, 24.48 % of a masterbatch compound which is SBR with 10 % surface modified carbon nanotubes ([0035]), 5.01 % of a sulfur containing organosilane such as bis(triethoxy-silylpropyl)tetrasulfide, and 27.82 % of carbon black.  There is no silica in the composition.  Splitting the masterbatch into the elastomer and the carbon nanotube fractions, one can calculate: 24.48 * 0.9 = 22.03 % SBR, and 24.48 * 0.1 = 2.49 % carbon nanotubes.  

    PNG
    media_image1.png
    617
    471
    media_image1.png
    Greyscale

Therefore, the total amount of diene-based elastomer is: 33.38 % + 22.02 % = 55.40 %.  Converting these components to 100 phr of diene elastomer, one gets the following amounts:
Diene based elastomer
55.40
100
Carbon black
27.82
50.35
Silica
0
0
Surface functionalized carbon nanotubes
2.49
4.51
Sulfur containing organosilane
5.01
9.07


Based on the amounts of the organosilane and carbon nanotubes, the ratio is approximately 201:100.
	Regarding claim 2, Lin teaches that the carbon nanotubes can be single or mutli walled ([0025]).
Regarding claim 9-10, Lin teaches that the carbon nanotubes are oxidized using a strong acid to have surface carboxyl and hydroxyl groups ([0026]).
	Regarding claim 19, Lin teaches that the composition of claim 1 is used in a tire ([0039]).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2018/0362725) in view of Bosynak et al (US 2013/0261221).
The discussion regarding Lin in paragraph 4 above is incorporated here by reference.
Regarding claims 3-8, Lin teaches that the carbon nanotubes are oxidized using a strong acid to have surface carboxyl and hydroxyl groups ([0026]).
However, it fails to teach the degree of oxidation.
Bosynak teaches carbon nanotubes which are used as fillers in elastomers such as in tire applications ([0065]). Bosynak teaches that the oxidation levels can range from 2.5 to 15 wt. % ([0019]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the carbon nanotubes of Lin have the oxidation levels as taught by Bosynak. One would have been motivated to do so in order to receive the expected benefit of having nanotubes which disperse well in elastomeric compositions which, in turn, give good properties to the rubber composition (Bosynak, [0066]).


Response to Arguments
Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Sagitini does not teach the recited amount of the carbon allotrope and the amount of the sulfur containing organosilane.
Examiner’s response:  Sagitini is no longer used as a reference, Lin is used to teach these amounts.
Applicant’s argument:  The examples demonstrate that the allotrope/organosilane can be used to partially replace carbon black in a non-nanotube containing compound.  
Examiner’s response:  It is noted that unexpected results cannot be argued against an anticipatory rejection, however, the examiner will address applicant’s argument in order to facilitate prosecution.  It is noted that none of the examples listed in Tables 1-3 are inventive because none of them have carbon nanotubes within the claimed range of more than 3 but less than 10 phr.  At most, the samples have 2 phr of carbon nanotubes.  Therefore, applicant’s argument of unexpected results is not persuasive.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764